1
                           PD-0192-15
                                                                   RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS
                                                                      FEB 20 2015

  /u^u.j-ri                                                       Abel Acosta, Clerk

       Y                                                               FILED IN
 V5                                                            C0URT 0F CRIMINAL APPEALS
TIE 5ftf* fiFTfctof)                            Of                    FEB 20 22*5
                                               £^^HK^A?feMJ#belAcosta, Clerk




"""^"p^t^^-^                    T^***-wcrs oOtfrwed on

A Wfa n The- ffe«har»rwa3 wO-pe^*^ o^^wa^ pnoMo-ttv& ^esr*

      iUvW^rjs rcqpLCS*-ft>rav\e^cwVCd^ ,g> based mpoa ^ejclfeu^Vig -fcc*5 C^-Kbia-er
LOOS ndVx^Ufcci offo cfeobxon o^e Court ^ MffcUs in a^om^ h^case U\tf'
                                                    J^^l^W
                                                     {Ht4fioviec iPrt)^



   /




                      dEiHtf \CATE <£ Source
           •H AfavttKtfA ifotortiti   <>& hereby Gzr-tity ~VViotV <? We a^ comcV
pe4vKoA-ft>ir Oc^cs^fJoviar^Ke\ifei^h^ been-fbruWcfeci fey H^ttei 34<*-U_s vwat(,
p>5to^ Pr^fac'di Ti<^V cNqqs 4o4Vie s^c^c pros«cu4-^3 rVtovej 4p0sg^
l"*-HO£ ftjsWlTH "]<%-{{] av\d4Ane D&VrCe-V A-ftome^ -for- UibborX             CouvtVu

       V uhhorJcTrf                   :                             °^ tVui>TWL

           i—day of-J^-zot;[5
                                                  X.




jfihrmrrw fl^vrftef     %™& u$tweA te4t4voY\er-ftictV-3Vi£ uKu ft>Vx*a>i£5cvtVh^-

       VOtfeGSJbR^ PeWrwer PratpAVifc co^Ar^^-to \M\oHon cwid e***i 4We ^ ^
  -     M-'^H-ift. .